Detailed Action
This office action is in response to the amendment filed on 05/24/2022.

Status of Claims
Claims 1, 14, and 18 have been amended.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 1, the claims are considered indefinite because the following limitations: “receiving, from a first device, a first packet representing first data …”, “detecting a communication outage based on a cessation of a first data packet flow of the first data”, “in response to the cessation of the first data packet flow, transforming … the first data to a second data”. It is ambiguous as to what data is being transformed given that the first data ceased to be received. 

Regarding Claims 2-13, the claims are rejected as they inherited the deficiencies of the parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to the parent claim above.


	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin (US Publication No.  2015/0194039, hereinafter referred to as Martin) in view of Chou (US Publication No.  2014/0092742, hereinafter referred to as Chou).
	Regarding Claim 1, Martin discloses a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising (A gateway; see ¶ 0044. The gateway includes a processor and memory; see Figure 4.): 
receiving, from a first device, a first packet representing first data formatted in a first communication protocol language, (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044.);
detecting a communication outage based on a cessation of first data packet flow of the first data formatted in the first communication protocol language (A detection of a rapid diminution/cessation of a flow of data traversing through system and/or a detection of a cessation or a fluctuation of input power to system itself; see ¶ 0037.);
 in response to the cessation of the first data packet flow, transforming the first data to second data formatted in a second communication protocol language (The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044.); and 
transmitting, as a second data packet flow, a second packet representing the second data to a second device (The second packet is transmitted to a second device; see ¶ 0044.).
Martin fails to disclose translating based on a connector type of a customizable radio device associated with a second device. However, in analogous art, Chou discloses a management apparatus that translate the message between a type-1 interface and a type-2 interface [connector type], wherein the type-1 interface is implemented according to a standardized protocol in IEEE 802.11 [radio] or a proprietary protocol used by the AP, and the type-2 interface is a standardized interface in 3GPP [radio]; see ¶ 0095. The translated message is sent to its destination [second device]; see Figure 3 Numeral 330. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.

	Regarding Claim 2, Martin discloses a customizable radio device that facilitates wireless communication between the first device and the second device (The gateway includes an antenna component; see Figure 4. The antenna component comprises a receiver and/or transmitter to communicate with one or more disparate devices; see Figure 4 ¶ 0062.).

	Regarding Claim 3, Martin discloses that the customizable radio device implements a modular connectivity standard based on a connectivity protocol (The antenna component receiver can receive information from the receive antenna and is operatively associated with a demodulator device [modular connectivity standard] that demodulates the received information; see ¶ 0062. Furthermore, the technology standard is the universal smart network access port; see ¶ 0028.).

	Regarding Claim 4, Martin discloses that the connectivity protocol is an implementation of a   universal smart network access port technical standard (A technology standard that provides the foregoing modularity is one promulgated by the universal smart network access port (USNAP) alliance; see ¶ 0028.).

	Regarding Claim 5, Martin discloses that the connectivity protocol is an implementation of a protocol independent modular communication interface technical standard (The standard also provides a protocol independent modular communication interface (MCI); see ¶ 0028.).

	Regarding Claim 7, Martin discloses that the customizable radio device implements a fourth generation long term evolution wireless radio standard (The gateway provides capabilities to include multiple interchangeable modular radio aspects such as 4G LTE; see ¶ 0029.).

	Regarding Claim 8, Martin discloses that the customizable radio device implements an IEEE 802.15 technical standard (The gateway provides capabilities to include multiple interchangeable modular radio aspects such as ZigBee [implementation of the 802.15 standard for low power digital radios]; see ¶ 0029.).

	Regarding Claim 9, Martin discloses that the customizable radio device is coupled with an expansion slot located within the device (The gateway includes an interface component; see Figure 4. The interface component comprises an expansion component; see ¶ 0061.).

Regarding Claim 10, Martin discloses that the operations further comprise facilitating establishing a network connection between the first device and the second device (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044. The second packet is transmitted to a second device; see ¶ 0044.).

Regarding Claim 11, Martin discloses that the operations further comprise facilitating authentication between the first device and the second device (The gateway has the ability to connect and authentic with a smart meter [first device/ second device] using a key [credential] establishment procedure; see ¶ 0032.).

	Regarding Claim 12, Martin discloses that the operations further comprise detecting a power outage as a function of a fluctuation in a flow of data, between the first device and the second device, traversing through the device (The gateway sense a power outage based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).

	Regarding Claim 13, Martin discloses that the operations further comprise detecting a power outage as a function of a cessation of input power to the device (The gateway sense a power outage based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).



	Regarding Claim 14, Martin discloses receiving, by a system with a processor, a first data formatted in a first communication protocol language from a first device (A first packet is received, by a gateway, from a first device formatted in a first transmission protocol; see ¶ 0044.);
determining, by the processor, a diminution of a first packet flow of the first data formatted in the first communication protocol language (A detection of a rapid diminution/cessation of a flow of data traversing through system; see ¶ 0037. Various thresholds can be employed in determining whether or not a flow of data has diminished; see ¶ 0037.);
 based on the diminution of the packet flow exceeding a threshold value, converting, by the system, the first data to second data formatted in a second communication protocol language (The configuration or reconfiguration of system to perform the additional functionalities and facilities of the router aspect can be based on, or performed as a function of, a detection of a rapid diminution of a flow of data traversing through system; see ¶ 0037. Various thresholds can be employed in determining whether or not a flow of data has diminished; see ¶ 0037. Furthermore, the additional functionalities include transforming a first packet into a second packet in a second transmission protocol; see ¶ 0044.); and 
sending, by the system, the second data to the second device as a second packet flow formatted in the second communication protocol language (The formatted second packet in a second transmission protocol is transmitted to a second device; see ¶ 0044.).  
Martin fails to disclose translating based on a connector type of a customizable radio module associated with a second device. However, in analogous art, Chou discloses a management apparatus that translate the message between a type-1 interface and a type-2 interface [connector type], wherein the type-1 interface is implemented according to a standardized protocol in IEEE 802.11 [radio] or a proprietary protocol used by the AP, and the type-2 interface is a standardized interface in 3GPP [radio]; see ¶ 0095. The translated message is sent to its destination [second device]; see Figure 3 Numeral 330. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.

Regarding Claim 15, Martin discloses that the operations further comprise facilitating establishing a network connection between the first device and the second device (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The first packet is transformed into a second packet in a second transmission protocol; see ¶ 0044. The second packet is transmitted to a second device; see ¶ 0044.).

Regarding Claim 16, Martin discloses that the operations further comprise facilitating authentication between the first device and the second device <authentication credential (The gateway has the ability to connect and authentic with a smart meter [first device/ second device] using a key [credential] establishment procedure; see ¶ 0032.).


	Regarding Claim 17, Martin discloses determining based on a diminution of a flow of data packets between the first device and the second device, detecting a commencement of a power outage (The gateway sense a power outage based on a detection of a rapid diminution/cessation of a flow of data traversing through; see ¶ 0037.).


Regarding Claim 18, Martin discloses in response to receiving, from a first device, a first packet data formatted in a first communication protocol language, (A first packet is received from a first device formatted in a first transmission protocol; see ¶ 0044. The gateway converts sensor data [packet] from a set of networked air quality monitor devices, wherein a set as utilized throughout this disclosure is a grouping of devices; see ¶ 0045.);
determining a fluctuation in a first transmitted sequence of data packets representing the first packet data (A detection of a rapid diminution/cessation of a flow of data traversing through system; see ¶ 0037.),
transforming, based on the fluctuation in the first transmitted sequence of data packets, the first data to second data formatted in a second communication protocol language (The configuration or reconfiguration of system to perform the additional functionalities and facilities of the router aspect can be based on, or performed as a function of, a detection of a rapid diminution of a flow of data traversing through system; see ¶ 0037. The additional functionalities include transforming a first packet into a second packet in a second transmission protocol; see ¶ 0044.); and 
transmitting, as a second data packet flow, a second packet representing the second data to a second device (The second packet is transmitted to a second device; see ¶ 0044.).
Martin fails to disclose translating based on a connector type of a customizable radio device associated with a second device. However, in analogous art, Chou discloses a management apparatus that translate the message between a type-1 interface and a type-2 interface [connector type], wherein the type-1 interface is implemented according to a standardized protocol in IEEE 802.11 [radio] or a proprietary protocol used by the AP, and the type-2 interface is a standardized interface in 3GPP [radio]; see ¶ 0095. The translated message is sent to its destination [second device]; see Figure 3 Numeral 330. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin management system with the technique of translating between interfaces in order to effectively transfer messages between heterogeneous networks.


	Regarding Claim 19, Martin discloses that the first communication protocol language is determined as a function of a first connectivity radio module coupled to the processor (The gateway include the use of Bluetooth, Zigbee, Wi-Fi, and USNAP communication protocols; see ¶ 0030).

	Regarding Claim 20, Martin discloses that the second communication protocol language is determined as a function of a second connectivity radio module coupled to the processor (The gateway include the use of Bluetooth, Zigbee, Wi-Fi, and USNAP communication protocols; see ¶ 0030).



Claims 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martin, Chou, and further in view of Omar et al. (US Publication No.  2019/0007311, hereinafter referred as Omar).
Regarding Claim 6, Martin, as modified, fails to disclose that the customizable radio module implements a fifth generation long term evolution wireless radio standard. However, in analogous art, Omar discloses a network gateway translate between different protocols used within the first and second network; see ¶ 0002. The gateway includes at least one network interface configured to communicate via 5th generation system; see ¶ 0025. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with the above teaching in order to enable seamless communication between disparate communication protocols within wireless/wire network.
Response to Arguments
Regarding Claims 1, 14, and 18, Applicant’s arguments with respect to claims amendments have been fully addressed in the rejection above. 

Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lebizay et al. (Pub. No. US 2004/0109473) The embodiment of the invention relates to translating packets communicated between various elements in a modular system; see ¶ 0007. In specific, a fabric interface chip (FIC) may be configured to translate packets of varying protocols between the switching fabric and network processor; see ¶ 0007 & figure 3.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472  


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472